UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report: November 21, 2014 (Date of earliest event reported): November 20, 2014 International Textile Group, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 000-23938 33-0596831 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 804 Green Valley Road, Suite 300, Greensboro, North Carolina 27408 (Address, Including Zip Code, of Principal Executive Offices) (336) 379-6299 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 5 – Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers . (b) Director Resignation. As previously announced by WL Ross & Co. LLC, Wilbur L. Ross, Jr., the Chairman of the Board of International Textile Group, Inc. (the “Company”), has been elected Vice Chairman of the Bank of Cyprus. In accordance with European banking rules, Mr. Ross is required to resign as a member of several boards of directors, including that of the Company. Accordingly, Mr. Ross resigned from the Company’s Board effective November 20, 2014. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTERNATIONAL TEXTILE GROUP, INC. By: /s/Neil W. Koonce Name:Neil W. Koonce Title: Vice President, General Counsel and Secretary Date: November 21, 2014 3
